Citation Nr: 0816172	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a head scar.

2.  Entitlement to service connection for headaches as 
secondary to a head scar.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition (claimed as chloracne).

5.  Entitlement to a rating in excess of 60 percent for post-
traumatic degenerative disease, requiring total knee 
replacement, right knee. 

6.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, left knee.

7.  Entitlement to an effective date earlier than August 13, 
2003, for the grant of service connection for post-traumatic 
degenerative disease, requiring total knee replacement, right 
knee.

8.  Entitlement to an effective date earlier than August 13, 
2003, for the grant of service connection for osteoarthritis, 
left knee, as secondary to the service-connected post-
traumatic degenerative disease, requiring total knee 
replacement, right knee.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1962 to August 1966 
in the U.S. Navy, from June 1967 to June 1970 in the U.S. 
Army, and from October 1970 to October 1973 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
post-traumatic degenerative disease, requiring total knee 
replacement, right knee, and assigned a 60 percent rating, 
effective from August 13, 2003; and granted service 
connection for osteoarthritis, left knee, as secondary to the 
service-connected right knee disability, and assigned a 10 
percent rating, effective from August 13, 2003.  This matter 
further comes before the Board from a November 2004 rating 
decision, in which the RO denied service connection for a 
head scar; denied service connection for headaches; found 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for PTSD 
and for a skin condition (claimed as chloracne); and denied 
entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In his substantive appeals (VA Form 9) submitted in October 
2005 and January 2006, the veteran checked the box indicating 
he wanted a "BVA hearing at a local VA office before a 
Member, or Members of the BVA".  By letter dated in July 
2006, the veteran was notified that he had been scheduled for 
Travel Board hearing on August 23, 2006, at the RO.  In a 
July 2006 letter, the veteran's representative indicated that 
neither he nor the veteran was available for the August 23, 
2006, hearing, and requested that the hearing be rescheduled.  
A May 2008 Report of Contact shows that the Board contacted 
the veteran's representative who reported that the veteran 
had requested his hearing be rescheduled because of a 
"sudden severe sickness" the day before the scheduled 
hearing.  The Board determined that good cause had been 
shown.  

Thus, in order to comply with due process requirements, this 
case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge, as the docket prmits. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

